This is an appeal from the judgment of the Circuit Court of Pike County quashing a writ of certiorari previously issued, and directed to Annie Ingram as County Superintendent of Schools of Pike County, and four members of the board of arbitrators selected by her which had sustained an appeal, upon a proposition to change boundary lines.
Consolidated School District No. 2 and Consolidated School District No. 4 in Pike County were contiguous, and the question submitted and voted upon was "to change the boundary lines of said Consolidated School District No. 4, by taking into and including in said Consolidated School District No. 4 all the territory now included in said Consolidated School District No. 2." There was a majority for the change in Consolidated School District No. 4, but not a majority in Consolidated School District No. 2. *Page 1143 
There is discussion in the briefs of the question whether the board of arbitrators had jurisdiction, and whether the question submitted to the voters in the respective districts was one authorized by the statute. [Secs. 11201, 11253, R.S. 1919.]
The application for the writ was made in the name of Consolidated School District No. 2, and the respondent by motion raised the question of authority of any one to make the said District No. 2 the relator. The ground was that after the said election, and before filing the petition, there was no meeting of the board of directors of Consolidated School District No. 2, and no action of the majority of them authorizing the application for the writ. The court, upon that theory, permitted three individuals, who were or had been directors of Consolidated School District No. 2, as citizens and taxpayers of that district, to be made parties; and permitted them to adopt as their own, the allegations of the petition.
The question of the appellate jurisdiction of this court was not raised in the briefs, nor in oral argument. Nevertheless, the question of jurisdiction cannot be ignored. There is not involved in the case the construction of any provision of the Constitution, nor is there involved "the title to any office under this State," nor is a "state officer" a party.
Annie Ingram as county superintendent is a party, but her title to the office is in no way involved. The office is one "under this State," and if her title to the office were involved in the case, appellate jurisdiction would be vested in this court. [State ex rel. v. Meek, 129 Mo. 431; State ex rel. v. Rombauer,101 Mo. 499, 104 Mo. 619, 105 Mo. 103; State ex rel. v. Bus,135 Mo. 325; State ex inf. v. Fasse, 189 Mo. 532; Ramsey v. Huck,267 Mo. 333; State ex inf. v. Parrish, 307 Mo. 455.] She is not a "state officer" as those words are used in Section 12 of Article VI of the Constitution. Those words refer only to officers whose official duties and functions are coextensive with the boundaries of the State. [State ex rel. v. Dillon, 90 Mo. 229; State ex rel. v. Spencer, 91 Mo. 206; State ex rel. v. Bus, 135 Mo. 325; State ex rel. v. Higgins, 144 Mo. 410; Dahnke-Walker Milling Co. v. Blake, 242 Mo. 23; Hasting v. Jasper County, 314 Mo. l.c. 150.]
The question of our appellate jurisdiction in all cases in which there is involved "the title to any office under this State" is fully discussed in the opinion by GRAVES, J., in State ex rel. v. Hyde, 317 Mo. 714, and the cases are fully reviewed therein.
It has been uniformly held by this court that a school district is not a "political subdivision" in the sense in which that term is used in the Constitution. [Sec. 12, Art. VI.] The question is discussed in School District v. Boyle, 182 Mo. 347, and in School District v. Burris, 84 Mo. App. l.c. 662. Those cases and others are referred to in the *Page 1144 
opinion in Wilson v. King's Lake Drainage  Levee District,237 Mo. 46. These cases are also referred to in Harrison  Mercer County Drainage District v. Trail Creek Township, 317 Mo. 933, a case recently decided in this Division. All the cases hold that a school district, in a judicial sense, is not a political subdivision of the State. That being true and there being in this case no other ground of appellate jurisdiction in this court, we are bound to hold that this court is without jurisdiction of the cause on appeal. Jurisdiction over the subject-matter cannot be conferred by consent or acquiescence; and there exists the duty to pass upon the question, whether raised or not. [State ex rel. v. Sims, 309 Mo. 18.] The cause is transferred to the St. Louis Court of Appeals. Seddon and Ellison, CC., concur.